                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   HARRISON DIVISION

CAROLYN K. JONES                                                                         PLAINTIFF


V.                             CIVIL ACTION NO. 3:18-cv-3009-MEF


NANCY A. BERRYHILL, Acting
Commissioner Social Security Administration                                            DEFENDANT


                                       FINAL JUDGMENT


       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying her

claim for disability benefits. The parties have consented to entry of final judgment by the United

States Magistrate Judge under the provisions of 28 U.S.C. § 636(c). The Court, having reviewed

the administrative record, the briefs of the parties, the applicable law, and the parties having waived

oral argument, finds as follows, to-wit:

       Consistent with the Court’s ruling from the bench, the decision of the Commissioner of

Social Security is reversed and remanded for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

       The Court does not find substantial evidence to support the ALJ’s RFC determination in

this case. Because Dr. Kwan Park was not asked to complete an actual RFC assessment, on

remand, the ALJ is directed to obtain an RFC assessment from Dr. Park. Should Dr. Park be

unable to unwilling to complete an RFC assessment, then the ALJ is directed to order a new

consultative examination complete with a thorough RFC assessment.
       On remand, the ALJ is also directed to obtain an RFC assessment from Plaintiff’s pain

specialist, Dr. Ronald Tilley, and her rheumatologist, Dr. Ronald Rubio.

       Further, the ALJ is reminded that, in the context of fibromyalgia cases, the Eighth Circuit

has held that the ability to engage in activities such as cooking, cleaning, and hobbies, does not

constitute substantial evidence of the ability to engage in substantial gainful activity. Brosnahan

v. Barnhart, 336 F.3d 671, 677 (8th Cir. 2003); See Kelley v. Callahan, 133 F.3d 583, 588-89 (8th

Cir. 1998).

       IT IS SO ORDERED AND ADJUDGED on this the 10th day of January 2019.

                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE




                                                2
